Citation Nr: 1451581	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-49 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right knee and ankle disorders. 

2. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee and ankle disorders.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and provided testimony before the undersigned in September 2011.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that an additional remand is necessary to obtain an addendum opinion from a VA examiner regarding the etiology of the Veteran's left lower extremity disorders.  In October 2013, the Board remanded this matter to allow for the scheduling of a VA examination to determine the nature and etiology of all left knee and ankle disorders.  In the narrative, the Board pointed out that the Veteran had a VA examination in October 2010 during which the examiner diagnosed gout of the left knee and ankle.  The examiner provided an opinion regarding the relationship of gout to service-connected disabilities but did not provide an opinion as to whether gout is related to service.  Accordingly, the Board remanded this matter to allow for the scheduling of a new VA examination to identify all left knee and left ankle disorders diagnosed during the pendency of the claim and to determine the etiology of each.  Per the Board's remand, a VA examination was conducted in November 2013.  However, despite VA treatment records continuing to show treatment of gout, the VA examiner did not address gout and its etiology.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion addressing the etiology of the Veteran's gout.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since October 2013 and associate the records with the claims file.

2. Ask the examiner that conducted the November 2013 VA Compensation and Pension examination to provide an addendum opinion addressing the etiology of the Veteran's gout of the left knee and/or ankle.  The examiner must be provided access to the Veteran's claims file which is located on VBMS and Virtual VA.  If the November 2013 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.

After reviewing the evidence, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gout of the left knee and/or ankle is related to service.

In rendering the opinion, the examiner must consider the lay statements from the Veteran and his wife.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


